Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value as drafted under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and checking in the context of the claim encompasses the user manually checking values to compare with a threshold.
responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval as drafted under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process) . The responsive and determining in the context of the claim encompasses the user manually determining a short circuit based on values exceeding a threshold.

This judicial exception is not integrated into a practical application because the claim recites load, high side switch low side switch and they do not perform the responsive, checking and determining short-circuit limitations. The determining a first voltage value in the high-side path and a second voltage value in the low-side path is considered presolution activity. Accordingly the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements do not perform the responsive, checking and determining short circuits.
Claim 12 is mental process of determining a short circuit.

Claim 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and checking in the context of the claim encompasses the user manually checking values to compare with a threshold.
and either: responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determining that there is a short circuit across the load; under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit.
or responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval, with respect to each of the first and second voltage values, whenever the respective voltage value exceeds the threshold value, setting a respective bit in a register. under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit.
This judicial exception is not integrated into a practical application because the claim recites load, high side switch low side switch and regster and they do not perform the responsive, checking and determining short-circuit limitations. The determining a first voltage value in the high-side path and a second voltage value in the low-side path is considered presolution activity. Accordingly the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements do not perform the responsive, checking and determining short circuits.
Claims 15-16 appear to be further pre solution activity.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value; under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and checking in the context of the claim encompasses the user manually checking values to compare with a threshold.
and either: responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determining that there is a short circuit across the load;  under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit.
or 
responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval, wherein a resistance element is connected in the high-side path, and the first voltage value is determined as a voltage drop across the resistance element. under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit.

This judicial exception is not integrated into a practical application because the claim recites load, high side switch low side switch, resistance element and they do not perform the responsive, checking and determining short-circuit limitations. The determining a first voltage value in the high-side path and a second voltage value in the low-side path is considered presolution activity. The limitations of wherein a resistance element is connected in the high-side path, and the first voltage value is determined as a voltage drop across the resistance element is considered presolution for the determining of a short circuit limitation. Accordingly the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements do not perform the responsive, checking and determining short circuits.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recite responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value;  under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and checking in the context of the claim encompasses the user manually checking values to compare with a threshold.
and either: responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determining that there is a short circuit across the load; under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit.

or responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval, under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process). The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit. The limitations of wherein a first resistance element is connected in the high-side path, a second resistance element is connected in the low-side path, the first voltage value is determined as a voltage drop across the first resistance element, and the second voltage value is determined as a voltage drop across the second resistance element. (presoluton activity).
This judicial exception is not integrated into a practical application because the claim recites load, high side switch, low side switch, first resistance element and second resistance element and they do not perform the responsive, checking and determining short-circuit limitations. The determining a first voltage value in the high-side path and a second voltage value in the low-side path is considered presolution activity. The limitations of wherein a first resistance element is connected in the high-side path, a second resistance element is connected in the low-side path, the first voltage value is determined as a voltage drop across the first resistance element, and the second voltage value is determined as a voltage drop across the second resistance element is considered presolution activity). The responsive and checking and determining a short circuit in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit.
Accordingly the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements do not perform the responsive, checking and determining short circuits.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recite responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, check whether the other of the first and second voltage values currently exceeds the threshold value; under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process) but for the recitation of generic computer components. Other than the reciting of “the processor programmed to”  nothing in the claim precludes the step  from practically being performed in the mind. The responsive and checking in the context of the claim encompasses the user manually checking values to compare with a threshold.
and 
responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determine that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval. as drafted under its broadest reasonable interpretation covers performance of the limitation in the mind (mental process) but for the recitation of generic computer components. Other than the reciting of “the processor programmed to”  nothing in the claim precludes the step  from practically being performed in the mind. The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit. The claims recite and abstract idea.

This judicial exception is not integrated into a practical application because the claim recites load, high side switch, low side switch, first resistance element and second resistance element and they do not perform the responsive, checking and determining short-circuit limitations.  The determining a first voltage value in the high-side path and a second voltage value in the low-side path is considered presolution activity. The limitations of wherein a first resistance element is connected in the high-side path, a second resistance element is connected in the low-side path, the first voltage value is determined as a voltage drop across the first resistance element, and the second voltage value is determined as a voltage drop across the second resistance element is considered presolution activity). The responsive and checking and determining a short circuit in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit. The claim only recites a processor to perform the responsive, checking and determining limitations. The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor to  perform the responsive, checking and determining short circuits amounts to no more than mere instructions to apply the exception using a generic computer component, Mere instructions to apply an exception using a generic computer component can not provide and inventive concept. The claim is not patent eligible.

Claims 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recite one or more instructions that, when executed by the processor, causes the processor to, responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, check whether the other of the first and second voltage values currently exceeds the threshold value;  Other than the reciting of “when executed by the processor”  nothing in the claim precludes the step  from practically being performed in the mind. The responsive and checking in the context of the claim encompasses the user manually checking values to compare with a threshold.

and (b) one or more instructions that, when executed by the processor, causes the processor to, responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determine that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval. Other than the reciting of “when executed by the processor”  nothing in the claim precludes the step  from practically being performed in the mind. The responsive and determining in the context of the claim encompasses the user manually checking values to compare with a threshold to determin short circuits.

This judicial exception is not integrated into a practical application because the claim recites load, high side switch, low side switch, first resistance element and second resistance element and they do not perform the responsive, checking and determining short-circuit limitations.  The determining a first voltage value in the high-side path and a second voltage value in the low-side path is considered presolution activity.  The limitations of responsive and checking and determining a short circuit in the context of the claim encompasses the user manually checking values to compare with a threshold to determine a short circuit. The claim only recites a processor to perform the responsive, checking and determining limitations. The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor to  perform the responsive, checking and determining short circuits amounts to no more than mere instructions to apply the exception using a generic computer component, Mere instructions to apply an exception using a generic computer component can not provide and inventive concept. The claim is not patent eligible.
Claim 25 are merely instruction performed by a generic computer component.

Allowable Subject Matter
Claims 11-21,24-25 would be allowed if 101 rejections are overcome.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of: 
responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value; and responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval as claimed in combination with all other limitations of claim 11.
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of: 
responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value; and either: responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determining that there is a short circuit across the load; or responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval, with respect to each of the first and second voltage values, whenever the respective voltage value exceeds the threshold value, setting a respective bit in a register as claimed in combination with all other limitations of claim 14.

Regarding independent claim 17, patentability exists, at least in part, with the claimed features of: 
responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value; and either: responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determining that there is a short circuit across the load; or responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval, wherein a resistance element is connected in the high-side path, and the first voltage value is determined as a voltage drop across the resistance element as claimed in combination with all other limitations of claim 17.
Regarding independent claim 18, patentability exists, at least in part, with the claimed features of: 
responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value; and either: responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determining that there is a short circuit across the load; or responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval, wherein a resistance element is connected in the low-side path and the second voltage value is determined as a voltage drop across the resistance element as claimed in combination with all other limitations.

Regarding independent claim 19, patentability exists, at least in part, with the claimed features of: 
responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, checking whether the other of the first and second voltage values currently exceeds the threshold value; and either: responsive to a result of the checking being that the threshold value is currently exceeded by the other voltage value, determining that there is a short circuit across the load; or responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determining that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval, wherein a first resistance element is connected in the high-side path, a second resistance element is connected in the low-side path, the first voltage value is determined as a voltage drop across the first resistance element, and the second voltage value is determined as a voltage drop across the second resistance element as claimed in combination with all other limitations of claim 19.
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of: 
responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, check whether the other of the first and second voltage values currently exceeds the threshold value; and responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determine that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval as claimed in combination with all other limitations of claim 20.
Regarding independent claim 24, patentability exists, at least in part, with the claimed features of: 
when executed by the processor, causes the processor to, responsive to a determination that one of the first and second voltage values exceeds a threshold value for at least a duration of a predefined time interval, check whether the other of the first and second voltage values currently exceeds the threshold value; and (b) one or more instructions that, when executed by the processor, causes the processor to, responsive to the result of the checking being that the threshold value is not currently exceeded by the other voltage value, determine that there is a short circuit in whichever of the paths has the voltage value that had been determined to exceed the threshold value for at least the duration of the predefined time interval as claimed in combination with all other limitations of claim 24



The pertinent prior art, taken alone, or, in combination, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, provided, and disposed, in the manner as claimed by the Applicants.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858